Filed Pursuant to Rule 424(b)(2) Registration No.333-171806 2,754,066 Units Pricing Date September 29, 2011 Accelerated Return Notes® Settlement Date October 6, 2011 Linked to the Russell 2000® Index, Maturity Date November 30, 2012 due November 30, 2012 CUSIP No. 78008A782 $10 principal amount per unit Term Sheet No. 37 Royal Bank of Canada Accelerated Return Notes® § The ARNs have a maturity of approximately 14 months § The ARNs provide 3-to-1 upside exposure to increases in the level of the Russell 2000® Index, subject to a cap of 31.23% §1-to-1 downside exposure, with no downside limit §
